EXHIBIT 10.12
 
CIM Securities, LLC Agreement
 
December 28, 2009
 
PERSONAL & CONFIDENTIAL
Steven Berman
Chief Executive Officer
China Wi-Max Communications, Inc.
1905 Sherman Street, Suite 335
Denver, Colorado 80203


Re:  Financial Advisory & Investment Banking Services


Dear Steven,


The purpose of this letter agreement (the “Agreement”) is to confirm the
engagement of CIM Securities, LLC (“CIM” or “Advisor”) to act as an “exclusive”
financial advisor to China Wi-Max Communications, Inc. (the “Company”) which is
a public traded Nevada Corporation.  The term “Company” is understood to include
any entity in which it has an ownership, profits, or similar interest, including
any entity or successor company formed for the purpose of facilitating a Private
Placement, M&A transaction, or other form of financing as contemplated in
Paragraph 1 hereof (collectively, a “Transaction”).


1.    Engagement of Advisor.  The Company hereby engages the Advisor for the
term of this Agreement, and the Advisor hereby agrees to advise, consult with,
and assist the Company in various matters including, but not limited to:


(a)    reviewing the Company’s business, operations, and financial condition;


(b)    reviewing the Company’s proposed objectives and advising on
capitalization structures, valuation, and capital raising;


(c)    on a best efforts basis, introducing the Company to accredited financial
investors and/or strategic investors for one or more private placements of
equity and/or debt securities (each one a “Private Placement”);


(d)    acting as advisor to the Company in considering the issuance of a
technology license(s) or other form of business partnership;


(e)    acting as advisor to the Company for a possible M&A transaction; and
        


(f)    providing general corporate advice as requested.


This Agreement may subject to our completing satisfactory due diligence on the
Company, in addition to the successful resolution of several conditions
precedent to our engagement, including our satisfactory completion of background
checks on the Company’s management team.  All such information concerning the
Company is and will be true and accurate in all material respects, and does not
and will not, as supplemented or amended throughout the Offering Period, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in light of the
circumstances under which such statements are or were made. The Company
acknowledges and agrees that the Advisor will be using and relying upon such
information supplied by the Company, its officers, directors, employees,
accountants, legal counsel and other advisors, and other available information
concerning the Company, without any independent investigation or verification
thereof or any independent appraisal by the Advisor of the Company or its
business operations, assets or liabilities.


 
 

--------------------------------------------------------------------------------

 
 
2.            Compensation.  As compensation for services rendered to the
Company under this Agreement, ­­the Company shall pay to the Advisor the
following compensation:


2.1           The Company agrees to pay to Advisor a fee for completion of any
Private Placement as set forth in Exhibit A hereto.  Any fee payable to the
Advisor under this Section 2.1 will be due at the closing of any Private
Placement, or staged payment there from, and shall be payable to the Advisor at
the time at which said funds are made available to the Company, provided,
however, that the Advisor shall not be entitled to any fee under this Section
2.1, unless the closing of the Private Placement occurs during the term of this
Agreement, or within twenty-four (24) months after Advisor received written
termination of this Agreement with parties introduced to the Company by Advisor
during the term of this Agreement.


2.2            In addition to any fees provided in Section 2.1, the Company
agrees to pay to Advisor a fee for completion of any M&A Transaction as set
forth in Exhibit B hereto.  Any fee payable to the Advisor under this Section
(2.2) will be due in cash at the time at which said funds are made available to
the Company following the closing of the Transaction and shall be payable to the
Advisor by the Company, provided, however, that the Advisor shall not be
entitled to any fee under this Section 2.2 unless the closing of the Transaction
occurs during the term of this Agreement or not later than twenty-four (24)
months after Advisor receives written termination of this Agreement for any M&A
Transaction with a party introduced to the Company by  Advisor or with which the
Advisor became actively involved during the term of this Agreement.


2.3            In addition to any fees provided in Section 2.1 and Section 2.2,
the Company agrees to pay to Advisor a fee for completion of any license
agreement, or for revenues generated by the Company from introductions made by
Advisor (i.e., Revenues from partnerships, affiliate programs, reseller
agreements, or other business arrangement) as set forth in Exhibit C hereto. 
Any fee payable to the Advisor under this Section 2.3 will be due in cash at the
closing of license agreement or upon receipt of revenues and shall be payable to
the Advisor by the Company, provided, however, that the Advisor shall not be
entitled to any fee under this Section 2.3, unless the closing of the license
agreement or receipt of revenues occurs during the term of this Agreement, or
within twenty-four (24) months after Advisor receives written termination of
this Agreement with parties introduced to the Company by Advisor during the term
of this Agreement. 
       
3.             Right to Provide Future Investment Banking Services.  In the
event that a Transaction that raises at least $1 million gross proceeds is
completed, Advisor shall, for twenty-four (24 months) following closing, have a
“right of first refusal” to act as sole financial advisor, manager, and
placement agent to the Company on any transactions for which the Company would
require the services of an investment bank and whereby Advisor provides such
service.  Such transactions shall be at a competitive market rate and include,
but are not limited to, merger and/or acquisitions transactions and additional
offerings or placements of debt or equity securities (public or private).   A
that certain letter of intent executed by the parties hereto concurrently with
this engagement letter and dated as of even date herewith (the “LOI”) contains
the provisions of an anticipated underwritten public offering and such terms are
incorporated herein by reference.


Offerings.  The parties shall cooperate to ensure that a Transaction provided
for in this Agreement is conducted in compliance with all applicable laws,
including the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended.  In any Private Placement arranged by Advisor, the
Company will endeavor in good faith to qualify the Securities for offering and
sale under, or to establish the exemption of the offering and sale of the
Securities from qualification or registration under, the applicable securities
or “blue sky” laws of such jurisdictions as the Company and the Advisor may
reasonably designate.  Any Private Placement arranged by Advisor will be
conducted pursuant to the terms and conditions of a customary placement agent
agreement or underwriting agreement acceptable to Advisor, the Company, and
their respective counsel. Any Private Placement arranged by Advisor will be as
the Company’s agent and not on an underwritten basis. The Company understands
and acknowledges that in agreeing to act as the Company’s agent in a Private
Placement, Advisor does not guarantee that the Company will be able to obtain
financing or that the Company will be able to obtain financing on specific
terms. Advisor represents that it is a FINRA/SIPC member in good standing and is
authorized to conduct such an offering, and provide the services herein, in
accordance with the rules and regulations of said membership.
Business Practice.  The Company recognizes that Advisor is in the business of
advising and consulting with other businesses, some of which businesses may be
in competition with the Company.  The Company acknowledges and agrees that the
Advisor may advise and consult with other businesses, including those which may
be in competition with the Company, and shall not be required to devote its full
time and resources to performing services on behalf of the Company under this
Agreement.  The Advisor shall only be required to expend such time and resources
as are reasonably appropriate to advise and assist the Company as provided for
herein.


 
2

--------------------------------------------------------------------------------

 
 
6.    Representations, Covenants and Conditions.


6.1           The Company represents and warrants as follows:


(a)           Organization.  The Company is duly organized, validly existing and
in good standing under the laws of the state of so specified at the outset of
this engagement letter.


(b)           Power and Authority.  The Company has all requisite power and
authority to enter into this Agreement and perform its obligations
hereunder.  When executed and delivered by the parties hereto, this Agreement
will constitute a valid and legally binding obligation of the Company.


(c)           Non-contravention.  Entry into and performance of this Agreement
will not (i) conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, permit, license, governmental authority, loan agreement or other
agreement or instrument to which the Company is bound, or to which any of the
property or assets of the Company are subject, or (ii) result in any violation
of the provisions of the articles of organization or Operating Agreement of the
Company, and no action, suit or proceeding shall be instituted, pending or
threatened that would be reasonably likely to prohibit the consummation of this
Agreement.


6.2           The Advisor represents and warrants as follows:


(a)           Organization.  The Advisor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Colorado.


(b)           Power and Authority.  The Advisor has all requisite power and
authority to enter into this Agreement and perform its obligations
hereunder.  When executed and delivered by the parties hereto, this Agreement
will constitute a valid and legally binding obligation of the Advisor.


7.           Indemnification.  The Company acknowledges that the Advisor will be
acting on behalf of the Company and will require indemnification by the
Company.  The Company further acknowledges that the Advisor’s indemnification
provisions attached hereto as Exhibit D are incorporated by reference herein or
are made a part hereof for all purposes as though set forth entirely herein.


 
3

--------------------------------------------------------------------------------

 
 
8.            Term of Agreement.  This Agreement shall terminate six (6) months
from the date of this Agreement, unless extended by mutual agreement of the
parties.  Upon termination of this Agreement, neither party shall have any
further rights or obligations to the other, except that (i) the Company shall be
obligated to pay fees under Sections 2.1, 2.2, and 2.3 hereof relating to
Transactions commenced by Advisor prior to written termination of the Agreement
and closed within twenty-four (24) months after termination of this Agreement
with a party introduced to the Company by Advisor during the term of this
Agreement, (ii) the Company shall be obligated to reimburse expenses under
Section 2.4 incurred by the Advisor during the period prior to termination of
this Agreement, and (iii) the Advisor and the Company shall continue to be bound
by the provisions of Section 6 hereof.


9.            Relationship of Parties.  The parties agree that their
relationship under this Agreement is an advisory relationship only, and nothing
herein shall cause the Advisor to be partners, agents or fiduciaries of, or
joint ventures with, the Company or with each other.


10.  Notices.  All notices required or permitted herein must be in writing and
shall be deemed to have been duly given the first business day following the
date of service if served personally, on the first business day following the
date of actual receipt if delivered by telecopier, telex, email communication or
other similar communication to the party or parties to whom notice is to be
given, or on the third business day after mailing if mailed to the party or
parties to whom notice is to be given by registered or certified mail, return
receipt requested, postage prepaid, to the Advisor and to the Company at the
addresses set forth below, or to such other addresses as either party hereto may
designate to the other by notice from time to time for this purpose
 

Advisor: 
Pat Adams
Managing Member
CIM Securities, LLC. (Member FINRA/SiPC)
5975 South Quebec St. Ste 142
Centennial, CO 80111-4565
303-874-7474 (Phone)
303-488-9555 (Fax)
padams@cimsecurities.com
    Company: 
Steven Berman
Chief Executive Officer
China Wi-Max Communications, Inc.
1905 Sherman Street, Suite 335
Denver, Colorado 80203
303-993-8028 (Phone)
303-993-8172 (Fax)
sberman@chinawi-max.com

 
11. Parties.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.


12. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, except for its conflicts of law
principles.


 
4

--------------------------------------------------------------------------------

 


13.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado applicable to the
performance and enforcement of contracts made within such state, without giving
effect to the law of conflicts of laws applied thereby.  In the event that any
dispute shall occur between the parties arising out of or resulting from the
construction, interpretation, enforcement or any other aspect of this Agreement,
the parties hereby agree to accept the exclusive jurisdiction of the Courts of
the State of Colorado sitting in and for the Arapahoe County.  In the event
either party shall be forced to bring any legal action to protect or defend its
rights hereunder, then the prevailing party in such proceeding shall be entitled
to reimbursement from the non-prevailing party of all fees, costs and other
expenses (including, without limitation, the reasonable expenses of its
attorneys) in bringing or defending against such action.


14.           Entire Agreement, Waiver.  This Agreement constitutes, including
all exhibits and schedules attached hereto along with the applicable provisions
of the LOI constitute the entire Agreement between the parties hereto and
supersedes all prior Agreements relating to the subject matter hereof. This
Agreement may not be amended or modified in any way except by subsequent
Agreement executed in writing. Either the Company or the Advisor may waive in
writing any term, condition, or requirement under this Agreement which is
intended for its own benefit, and written waiver of any breach of such term or
condition of this Agreement shall not operate as a waiver of any other breach of
such term or condition, nor shall any failure to enforce any provision hereof
operate as a waiver of such provision or of any other provision hereof.


15.           No Obligation By Company to Sell or Accept Offers.  The Company
has no obligation to pursue or consummate any Transaction, regardless of the
terms offered by a would-be investor, licensor, or purchaser.


16.           Public Announcements.  Neither the Company nor Advisor can make a
public announcement of this engagement that includes either the Company’s or
Advisor’s name without written consent of the other party.


EXHIBIT A
FINANCING FEES


1.   Compensation for Private Equity Financing


Retainer / Due Diligence Fee / Introductions


As a non-refundable engagement fee for rendering such investment banking
advisory services, conducting due diligence and initially marketing the Company
to the investment community, CIM Securities shall be paid upon signing of this
Agreement a fifteen thousand dollars ($15,000.00), payable $7,500 upon signing
and $7,500 on or before January 28, 2010 as a nonrefundable engagement fee to
engage our firm in the capital raise.


Upon written request by CIM to the Company, the Company hereby agrees it will
provide a list of all prior accredited investor & qualified institutional
contacts they have consulted or contacted for the purpose of facilitating any
prior Private Placement, M&A transaction, or other form of financing as
contemplated in Paragraph 1 hereof (collectively, called a “Prior Transaction
Introduction”) to CIM, in an effort to protect those leads and for clarification
on potential investors whether private or public.  CIM will not be forced to
pre-approve any investor outside of that list of Prior Transaction Introduction
list but may selectively choose to disclose this list of potential
investors.  CIM views its investment partners as extremely proprietary
information and wishes to only supply information as it feels comfortable.  Once
an investor shows an interest in the Company, CIM will disclose that investor
and may provide updated lists of introductions as a courtesy to the
Company.  Should a lead or contact show interest in the Company and would like
more details of the Company, CIM would then make known the potential
source.  The Company will pay to CIM the following placement agent fees for
different types of investment structures:


 
5

--------------------------------------------------------------------------------

 
 
b.   Placement Agent Fee for Private Equity Financing


In the event the Company consummates a Private Placement of its equity
securities through the services of Advisor pursuant to the terms of this
Agreement, then the Company shall pay to the Advisor a Placement Fee equal to
eight percent (8.0%) of the aggregate gross cash proceeds received by the
Company in such placement or offering.  In addition the Company shall pay a
Dealer Manager Due Diligence / Marketing Fee of two percent and an additional
three percent (3%) for non accountable expense allowance to CIM for a total cash
placement fees totaling thirteen (13%) of the cash raised in any offering. The
rates specified in this paragraph 1b shall be applicable to the first
Transaction under this agreement. Rates on subsequent Transactions shall be as
mutually agreed.


For the purposes of this Agreement, equity securities shall be deemed to include
any form of common or preferred stock or any security or instrument which is
directly or through warrants, options, or similar instruments, convertible into,
or exchangeable for, equity securities of the Company.


c.   Placement Agent Warrant


Subject to any applicable stock exchange and regulatory requirements or
approvals, the Advisor shall be granted a five-year cashless exercise Warrant
for common shares or an equivalent interest equal to the same fee percentages
provided in paragraph 1b above of the securities that are part of the Private
Placement, exercisable at a price equal to the effective price of the Private
Placement.  For the purposes of this Agreement, equity securities shall be
deemed to include any form of common or preferred stock or any security or
instrument which is directly or through warrants, options, or similar
instruments, convertible into, or exchangeable for, equity securities of the
Company.


2.   Placement Agent Fee for Private Debt Financing.


In the event the Company consummates a Private Placement of senior debt or
mezzanine debt (non-convertible) through the services of Advisor pursuant to the
terms of this Agreement, then the Company shall pay to the Advisor a fee equal
to:


A. 5% for mezzanine debt and 5.0% warrants
B. 2% for senior debt; and 0% warrants


Said fee shall be due and owed to Advisor at the time at which the proceeds from
the Transaction are made available to the Company and such Placement Fees and
Warrant is to be in the same manner and form as mentioned in Paragraph 1(b) and
(c) provided above.


3.           Financial Advisory Fees.
During the Term of this Agreement should the Company choose to take money from
other sources of capital, then Company shall pay a 3% “financial advisory fee”
of the money  raised from other sources for advice on pricing and structuring,
upon cancellation of this Agreement as part of compensation to be paid to CIM
for its time marketing and selling the Company to investors during the Term of
this Agreement which is currently set for six (6) months from the date of this
Agreement.


 
6

--------------------------------------------------------------------------------

 


EXHIBIT B
M&A TRANSACTION FEES


In the event the Company consummates an acquisition, divestiture, merger, joint
venture or other business combination, or other similar transaction involving
the Company and a party introduced by the Advisor, or with which the Advisor has
become actively involved at the written request of the Company, then the Company
shall pay to the Advisor a fee of 3% of the Purchase Price paid with respect to
such Transaction as follows, which shall be payable in cash at the closing of
the Transaction


As used herein, “Purchase Price” shall include (i) cash paid in the Transaction,
(ii) the fair market value of any securities issued, (iii) the fair market value
of any other property transferred in connection with the Transaction, (iv)
balance sheet indebtedness (including capital leases) assumed in connection with
the Transaction and (v) cash or the fair market value of property paid to any
officers, directors, employees or affiliates as consideration for any covenant
not to compete or similar agreement related to the Transaction.  In the event
any contingent consideration is agreed to be paid in connection with such
transaction (such as, for example, consideration payable upon the fulfillment of
some condition or event which may or may not occur in the future), then such
contingent consideration shall be included in the Purchase Price, and the
Advisor shall be paid its fee with respect to that contingent consideration as
and when it is paid.


In addition, should the Company or any of its subsidiaries, divisions or
entities enter into a Chapter 11 or Chapter 7 bankruptcy proceeding for whatever
reason, and upon which CIM has successfully introduced a suitable buyer
(“stalking  horse”) before or after the filing of the Bankruptcy who at any time
during the Term of this Agreement makes either an investment or an buys with an
asset purchase any of Company assets or if the introduction becomes a Debtor in
Possession funding source, then Company will be bound by the terms of this
Exhibit B for the “purchase price” of all assets bought by such Introduction
made by CIM to Company even after a bankruptcy has become discharged.


EXHIBIT C


LICENSE AGREEMENT OR REVENUE GENERATION FEES


In the event the Company enters into a licensing or other form of agreement
with, or generates revenues through, a party introduced by Advisor, then the
Company shall pay Advisor a cash fee equal to ten (10%) of the gross proceeds
received by the Company through the licensing payments, related royalties, or
revenue received by the Company. Advisor shall be paid its proportionate share
of the appropriate gross proceeds at the time that such payments are received by
the Company


EXHIBIT D


INDEMNIFICATION


The Company and its subsidiaries, agrees to indemnify and hold harmless the
Advisor, together with its affiliates, directors, officers, agents, and
employees (the Advisor and each such entity or person, an “Indemnified Person”),
from and against any and all losses, claims, damages, judgments, and
liabilities, expenses, or costs (and all actions in respect thereof and any
legal or other expenses in giving testimony or furnishing documents in response
to a subpoena or otherwise), including the cost of investigating, preparing for,
or defending any such action or claim, whether or not in connection with
litigation in which an Indemnified Person is a party, as and when incurred,
directly or indirectly caused by, relating to, based upon, or arising out of the
Advisor’s performance of its engagement by the Company under this Agreement, or
otherwise arising out of or in connection with advice or services provided or to
be provided by Indemnified Persons pursuant to the Agreement, the transactions
contemplated thereby, or any Indemnified Person’s actions or inactions in
connection with any such advice, services, or transactions if such activities
were performed (i) in good faith and (ii) in such manner reasonably believed by
such Indemnified Person to be within the scope of the authority conferred by the
Agreement or by law and to be on behalf of the Company or in furtherance of the
performance of the Advisor’s services under the Agreement; provided, however,
such indemnity agreement shall not apply to any such loss, claim, damage,
liability, or cost incurred by any Indemnified Person that has been finally
determined by judicial proceedings or arbitration to have resulted primarily and
directly from the gross negligence or willful misconduct or bad faith of such
Indemnified Person.  The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort  or
otherwise) to the Company for or in connection with the any advice or services
provided by any Indemnified Persons in connection with the Agreement, the
transactions contemplated by the Agreement, or any Indemnified Persons’ actions
or inactions in connection with any such advice, services, or transactions
except for any such liability for losses, claims, damages, liabilities, or costs
that has been finally determined by judicial proceedings or arbitration to have
resulted primarily and directly from such Indemnified Person’s gross negligence
or willful misconduct or bad faith in connection with such advice, actions,
inactions, or services.


 
7

--------------------------------------------------------------------------------

 
 
These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: the Advisor, its affiliated entities, directors, officers, employees,
agents, legal counsel and controlling persons of the Advisor within the meaning
of the federal securities laws, and the respective successors, assigns, heirs,
beneficiaries, and legal representatives of each of the foregoing indemnified
persons or entities.  All references to the Advisor or Indemnified Persons in
these Indemnification Provisions shall be understood to include any and all of
the foregoing indemnified persons or entities.


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company.  The Advisor will
have the right to retain counsel of its own choice to represent it; however,
such firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes the Advisor’s defense as
provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it. The Company will be entitled to participate at its own expense
in the defense, or if it so elects, to assume and control the defense of any
action, proceeding, or investigation, but, if the Company elects to assume the
defense, such defense shall be conducted by counsel reasonably acceptable to the
Advisor. Any Indemnified Person may retain additional counsel of its own choice
to represent it but shall bear the fees and expenses of such counsel unless the
Company shall have specifically authorized the retaining of such counsel.  The
Company will not be liable for any settlement of any claim against an
Indemnified Person made without its written consent. 
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and the Advisor, on the other
hand, and also the relative fault of the Company, on the one hand, and the
Advisor, on the other hand, in connection with the statements, acts or omissions
that resulted in such losses, claims, damages, liabilities, or costs, and the
relevant equitable considerations shall also be considered.  No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for such misrepresentation. 
Notwithstanding the foregoing, the Advisor shall not be obligated to contribute
any amount hereunder that exceeds the amount of fees received by the Advisor
pursuant to the Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Neither termination nor completion of the engagement of the Advisor or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect.
 
If any provision contained in this Exhibit D is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
D shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated. These Indemnification Provisions may not be amended or
modified in any way, except by subsequent agreement executed in writing.


We are pleased to accept this engagement and look forward to working with the
Company. Please confirm that the foregoing is in accordance with your
understanding and agreement by signing and returning to us the enclosed
duplicate of this Agreement which shall thereupon constitute a binding agreement
effective as of the date set forth above your signature.
 

Agreed & Accepted   Agreed & Accepted   CIM Securities, LLC    China Wi-Max
Communication, Inc.               December 28, 2009           Date:
______________________________    Date: ______________________________          
Name: _____________________________    Name: _____________________________      
        President           Title: ______________________________   Title:
______________________________  